 In the Matter of BENTWOOD PRODUCTS,INC.,I EMPLOYERandUNITEDFARM EQUIPMENTAND METAL WORKERS OF AMERICA,CIO, PETI-TIONERCase No. 9-RC-291.-Decided February14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board 2 The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of Chairman Herzog 4 andBoard Members Houston and Gray.Upon the entire record in this case, the Board finds : 51The petition and other formal papers are hereby amended to show the correct name ofthe Employer.2The Employer moved to dismiss the petition, alleging(1) that the Petitioner has notcomplied with the filing requirements of the Act ; (2)that the CIO,with which the Petitioneris affiliatedhas not complied with the filing requirements of the Act;and (3) that thePetitioner is not the real party in interest,but is acting on behalf of an "unborn" localunion to be set up in the future, which prospective local is necessarily not in compliancewith Section 9 (f), (g), and(h) of the Act.The motion is denied,inasmuch as (a) we haveadministratively determined that the Petitioner is in compliance;(b) for the reasons statedinMatterof Northern Virginia Broadcasters,Inc.,75 N. L. R. B. 11, the failure of theCIO to comply with the filing requirements of the Act does not prevent one of its inter-nationals,which has complied,from utilizing the provisions of the Act;and (c)the specu-lative possibility that the Petitioner,if certified,may bargain through a local union to beestablished in the future which may or may not comply with the filing requirements ofSection 9(f), (g), and(h) does not justify a refusal to proceed with the determinationof representatives.Matter of American Enka Corporation(Lowland),80 N. L It.B. 298.1TheEmployercontends that the hearing officer committed prejudicial error in refusingto allow the Employer to introduce evidence kith respect to non-compliance by the Petitionerwith Sections 9 (f), (g), and(h) of the Act,and with respect to acts and conduct of thePetitioner alleged to be wrongful and constituting unfair labor practices.The contentionsof the Employer are without merit.Whether or not a labor organization has complied withSection 9(f), (g), and(h) of the Act is a matter purely within the administrative com-petence of the Board and not subject to challenge at the hearing.Matter of ArmstrongCori.Company,80 N. L R. B 566. Alleged unfair labor practices,and evidence relatingthereto,are, as a matter of Board policy,not properly admissible in representation hearings.Matter ofCrowley's Milk Co,Inc,79 N. L. It. B 602.4Chairman Herzog did not participate in this case.6The Employer has moved the Board to incorporate into the record of this proceeding (1)the records of the consent election held in 1947 wherein the Intervenor was certified as thebargainingrepresentative,and (2)a supplementary agreement between the Employer and81 N L R. B., No. 113.635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer .s3.The question concerning representation : 7On March 19, 1947, the Employer and the Intervenor entered into acontract.The contract carried a terminal date of March 19, 1948, butcontained an automatic renewal clause, providing that the contractwould renew itself from year to year in the absence of a written noticeof termination given by either party to the other at least 30 days priorto the terminal date or any anniversary date.No notice to terminatewas given prior to March 19, 1948. The Employer and the Intervenorassert that the contract, by operation of the automatic renewal clause,is effective until March 19, 1949, and is, therefore, a bar to a presentdetermination of representatives.The Petitioner contends that thealleged contract does not bar the present proceeding, alleging that (a)the Intervenor is a defunct labor organization; (b) the contract coversunion members only; and (c) the contract was reopened for negotia-tions by the parties prior to the filing of the petition.We find it unnecessary to determine theseissues.The contract hasless than 2 months to run.Under these circumstances, it constitutesno bar to an election to select a bargaining representative which mayenter into a new contract at the close of the present contract period.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.8the Intervenor affecting one paragraph of the existing contract,which agreement was en-tered into after the hearing.The motion is denied as (a) the Board takes judicial noticeof any and all of its recordsand (b)the supplementary agreement becomes immaterial inview of our determination that the contract is not a bar.6Bentwood Woodworkers Union, although not in compliance with Section 9 (f), (g),and (h)was allowed to intervene in this proceeding because of its current contract with theEmployer.The Employer's contentions that the Petitioner and the Intervenor are not labor organiza-tions within the meaning of the Act are without merit. Each organization admits to mem-bership employees for the purposes of bargaining on their behalf in regard to wages, hours,and other working conditions.Matter of Trueman Fertilizer Company,81 N. L. R B. 72.7The Employer contends that the Petitioner does not have a sufficient showing of interestto raise a question concerning representation.The Petitioner's showing of interest is to bedetermined by the administrative processes of the Board and is not subject to attack by theparties at the hearing.We have administratively determined that the Petitioner does havean adequate showing of interest.The Employer moves to dismiss the petition on the grounds that the Petitioner hascommitted unfair labor practices in connection with its organizing of employees and shouldtherefore,be denied the right to file a petition for certification for at least a year.Therehave been no charges of unfair labor practices filed by any of the parties hereto.We per-ceive no merit in the Employer's motion, and it is hereby denied.3 The Employer contends that the Petitioner failed to make a timely request for recogni-tion, and that,therefore,no question concerning representation exists.Although there issome doubt that a clear and unequivocal request for recognition was made by the Petitioner BENTWOOD PRODUCTS, INC.6374.The parties agree that productionand maintenance employeesat the Employer's Louisville, Kentucky, woodworking and chair man-ufacturing plant, excluding clerical and professional employees,guards,and all supervisors within the meaning of the Act, constitutean appropriate bargaining unit.The Petitioner would include in the unit the inspector and the twowatchmen.The Employer disagrees, contending that the inspectoris a supervisor and that the watchmenare guardswithin themeaningof the Act.The inspector.-Thisemployee spend 90 percent of his time in-specting chairs for defects prior to the application of the finishingprocesses.Those chairs found to have defects or blemishes are re-jected by the inspector and returned to the woodworking departmentfor correction.The record discloses that the inspector neither exer-cises, nor has, the authority of a supervisor under Section 2 (11) of theAct.We shall include this employee in the unit .9Watchmen.-TheEmployer employs a day watchman and a nightwatchman.The day watchman devotes 75 percent of his time toattending the boiler in the boiler room.He makes two rounds a dayto check upon the Employer's property.Since less than one-half ofthe working time of this employee is spent performing the duties ofwatchman, we find that he is not employedas a guardwithin themeaningof the Act and we shall include him."'The night watchman,on the other hand, spends approximately 25 percent of his time firingthe boiler and attending the boiler room and theremaining time inguarding the Employer's property.He makesrounds every hourthroughout the night and maintains a lookout for fire and unauthorizedpersons.We find that the night watchman is employedas a guardwithin the meaning of the Act, as amended, and we shall exclude himfrom the unit 11We find that all production and maintenance employees at theEmployer's Louisville, Kentucky, plant, including the inspector andday watchman, but excluding clerical and professional employees,the night watchmen, guards, and all supervisors within themeaningof the Act, constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.prior to the filing of the petition, the Employer did refuse at thehearing, torecognize thePetitionerThe status of the Petitioneras a bargaining representativewas thus disputedas of the date of the hearing and recognition thereforedepends uponcertification by theBoard.Under these circumstances, we will proceed with thedeterminationof representa-tives.Matter of Advance Pattern Company,80 N. L.R. B. 29(upon reconsideration).9Matterof American Lawn Mower Company,79 N. L. R. B. 367;Matter of Clayton Mark& Company,76 N. L.R. B. 230."Matter of American Lawn Mower Company,supra.11Matter of Armstrong CorkCompany,supra. 638DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The determination of representatves :Although a walk-out occurred at the Employer's plant in the latterpart of September 1948, the Employer is at present continuing opera-tions on a reducedscalewith approximately 15 employees who havereturned to work.The Employer was operating with 54 employeesimmediately preceding the walk-out.In accordance with previous holdings, we shall directan immediateelection, permitting all employees to participate who were employedin the pay-roll period immediately preceding the date of this Direction.All new employees hired since September 27, 1948, the date of thewalk-out, and all employees out on strike shall be presumptivelyeligible to vote, subject to challenge.The challenged ballots shall notbe countedunlessthey affect the results of the election, in which casethe question as to which of these ballots shall be opened and countedwill await a further investigation concerning the employment statusof the affected individual S.12DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by United Farm Equipment and Metal Workers of America,CIO, or by Bentwood Woodworkers Union, or by neither.12Matter of Ace Novelty Manufacturing Company, 77N. L. R. B. 945.11At the time of the Decision and Direction of Election herein, the Board found the Inter-venor not to be in compliance with Section 9 (f), (g), and (h) of the Act. On February 23,1949, however,counsel for the Intervenor filed a motion to vacate and set aside the Decisionand Direction of Election alleging that the Intervenor was wrongfully denied a place onthe ballot because of alleged non-compliance.The Board,on March 3,1949, ordered thatthe Intervenor be accorded a place on the ballot, provided it shall have fully complied withSection 9 (f), (g), and (h) of the Act within 10 days from the date of the Order, and theRegional Director shall postpone the holding of the election as many days as may be neces-sary to effectuate the above.